DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9 and 15-20) in the reply filed on 15 November 2021 is acknowledged.  The traversal is on the grounds that, although Applicant agrees the claims as grouped are patentably distinct, there would be no undue search burden. This argument is found convincing, and as such all of claims 1-20 are examined herein.

Claim Objections
Claim 17 is objected to because of the following informalities:  
In line 2, “co-registered” should be --co-registering--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0281086 A1 to Donaldson (hereinafter Donaldson’086).
Regarding claims 1 and 10, Donaldson’086 discloses a system (e.g. Figs. 1, 2; title; abstract) comprising: a plurality of intracranial electrodes configured to be coupled to a brain of a user and configured to obtain a plurality of measurements from the brain of the user (e.g. paragraphs [0194], [0212], [0280]); an interface configured to obtain the plurality of measurements from at least the plurality of intracranial electrodes (e.g. Fig. 1, data interface 121; paragraph [0068]); a first processing device comprising one or more processors configured to generate a plurality of brain state parameters characterizing one or more brain states of the user (e.g. abstract; paragraphs [0003], [0064], [0076], [0143], [0163], [0191]); a second processing device comprising one or more processors configured to generate at least one model of the brain of the user based, at least in part, on the plurality of brain state parameters and the plurality of measurements (e.g. paragraph [0002] - formation and implementation of a data model; [0065], [0150] - build a 3D model of activity ,e.g. neuronal or non-neuronal activities; [0182], [0220]); and a controller comprising one or more processors configured to generate a control signal based on the plurality of brain state parameters and the at least one model (e.g. Figs. 1, 27; paragraphs [0078], [0084], [0114], [0160]).
Regarding claim 15, Donaldson’086 discloses, mutatis mutandis, a method comprising the functionality of the above described device for receiving intracranial measurements, generating a plurality of brain state parameters, generating at least one model of the brain, and generating a control signal based on the parameters and the model (ibid.).
Regarding claims 2, 3, 11, and 16, Donaldson’086 discloses wherein the plurality of measurements are intracranial measurements (ibid.), and wherein each of the plurality of brain states identifies a pattern of neural activity in the brain, and wherein the pattern is identified based, at least in part, on brain activity at a designated frequency band, and wherein the neural activity is identified based, at least in part, on frequency oscillation and coupling factors (e.g. abstract, [0002] - interpolate response signals spatially, temporally, or both to facilitate determination of a state of neural activity; [0064], [0078], [0083], [0084], [0143] - spatial and/or temporal patterns of action potentials; [0163], [0190], [0191], [0199], [0201], [0235]).
Regarding claims 4 , 12 and 17, Donaldson’086 discloses wherein the plurality of measurements is co-registered with scalp level measurements, and wherein the plurality of brain state parameters and the at least one model are generated based on the intracranial measurements and the scalp level measurements (e.g. paragraph [0212] describing numerous scalp level measurements as being used in combination with intracranial electrodes).
Regarding claims 5 and 14, Donaldson’086 discloses wherein the first processing device is further configured to generate an estimated brain state based, at least in part, on the intracranial measurements (e.g. neuronal activity correlator 132/1832; paragraphs [0125], [0157], [0183], [0187], [0195], [0209]; Fig. 39).
Regarding claims 6, 13, and 18, Donaldson’086 discloses wherein the model comprises a functional model and a structural model of the brain modeling input-output behavior of the brain and structures of the brain respectively (e.g. abstract; paragraphs [0002], [0065], [0150], [0182], [0187]).
Regarding claim 7, Donaldson’086 discloses wherein the controller is further configured to provide the control signal to the brain via the interface and the plurality of electrodes (e.g. Figs. 1, 2, 19, 28; paragraph [0066]-[0068], [0071]).
Regarding claims 8 and 19, Donaldson’086 discloses wherein the control signal is configured to change a current brain state of the user (e.g. abstract; [0190]).
Regarding claims 9 and 20, Donaldson’086 discloses wherein the first and second processing devices are configured to update the at least one model based on a plurality of additional measurements received via the plurality of electrodes (e.g. paragraph [0220], [0236]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
6 December 2021